   8:20-cr-00336-BCB-SMB Doc # 35 Filed: 01/07/21 Page 1 of 1 - Page ID # 65




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:20CR336

        vs.
                                                                          ORDER
GERMAN J. REYES JR.,

                       Defendant.


        This matter is before the court on Defendant's Motion for Extension of Time for Filing
Pretrial Motions [32]. For good cause shown, I find that the motion should be granted. Defendant
will be given an approximate 30-day extension. Pretrial Motions shall be filed by February 8,
2021.
        IT IS ORDERED:
        1.     Defendant's Motion for Extension of Time for Filing Pretrial Motions [32] is
granted. Pretrial motions shall be filed on or before February 8, 2021.
        2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between today’s date and February 8, 2021, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

        Dated this 7th day of January, 2021.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
